

FABRICATOR AGREEMENT


THIS AGREEMENT made this 11day of 11, 2003 by and among US Polymers, Inc., a
California corporation (the “Company”), and The Vinyl Fence Company., a ______
(the “Fabricator”), with reference to the following facts:


WHEREAS, Company manufactures and distributes materials, parts and supplies (the
“Materials”) used to fabricate, install, market and sell vinyl fencing and patio
covers (the “Products”) and has the exclusive right to the know-how, processes,
concepts, designs, patterns, systems diagrams, devices drawing, plans,
developments, experiments, formulations, trademarks, tradenames and other
information relating to and used to fabricate, market and sell the Products
under the brand name “DuraMAX” (the “System”) throughout the United States;


WHEREAS, Fabricator is engaged in the fabrication and selling of vinyl fencing
and related products and wishes to buy Materials from Company for the purpose of
assembling custom vinyl fencing from the Materials in accordance with the System
and selling the Products under one or more trademarks owned by the Company (the
“Trademarks”); and


WHEREAS, Fabricator desires to obtain from Company, and Company has agreed to
grant to Fabricator, certain rights with respect the Materials, Products and the
System, all in accordance with the terms and conditions of this Agreement.


NOW, THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the payments,
covenants and agreements herein contained, and provided for, the parties agree
as follows:


SECTION 1
DEFINITIONS


1.01 As used in this Agreement the term:


(a) “System” shall mean, in addition to the recitals above, all present and
future processes, trade secrets, trademarks, engineering, design, process and
operating information, inventions, developments, patent applications, technical
data and other scientific and technical information relating to process licensed
by and Company relating in any way to any of the Materials or Products
distributed by Company.


(b) “Territory” shall mean the geographic area licensed to Fabricator as
provided on Exhibit “A”, attached hereto and incorporated herein by this
reference.


(c) “Materials” in addition to the recitals above, shall mean all components,
parts, extrusions and molds used in the fabrication of the Products.


(d) “Products” shall mean the Company products that are identified on Exhibit
“B” attached hereto and incorporated herein by this reference, which may be
amended from time to time by written agreement of the parties. For each Product
set forth on Exhibit “B”, there is included a list of the Materials that will be
supplied to Fabricator pursuant to the Terms and Conditions of this Agreement.


SECTION 2
DISCLOSURE OF KNOW-HOW


2.01 As soon as practicable following execution of this Agreement by the
parties, Company will make disclosure of the System to Fabricator’s designated
personnel during a two (2) day training period at Company’s offices in Commerce,
California. Fabricator shall not be required to pay a fee or other remuneration
to the Company for such training but Fabricator shall pay all travel,
accommodation and other expenses for its personnel.


2.02 Company shall, from time to time, through its qualified personnel provide
Fabricator with required disclosures and instructions.


2.03 All disclosures of the System shall be subject to the terms of Section 8,
below, “Confidentiality”.


--------------------------------------------------------------------------------



SECTION 3
GRANT OF RIGHTS


3.01 Company grants to Fabricator:


(a) An exclusive license to use the System in Fabricator’s operations, and to
fabricate the Products, only in the Territory; and


(b) A non-exclusive license to sell the finished Products, namely Dura Max vinyl
fencing, anywhere in the world.


Company shall provide Fabricator with all sales leads within the Territory which
it obtains; provided, however, that nothing contained herein shall obligate
Company to provide Fabricator with any sales leads in the Territory.


3.02 Fabricator acknowledges that Company has valid and subsisting intellectual
property rights, including patents, inventions, trademark, trade secrets,
copyrights and know-how relating to the Materials, the construction and assembly
of the Products, the design thereof, and the design, assembly and function of
the Products and the Materials (the “Intellectual Property”). Company hereby
grants the Fabricator a royalty-free, non-exclusive license to use the
Intellectual Property only for the purpose of assembling Products from Materials
and reselling those products under the Trademarks, in accordance with the terms
and conditions of this Agreement. Upon termination of this Agreement for any
reason, the license granted hereunder shall immediately terminate, and
Fabricator’s further use of the Intellectual Property shall constitute both a
breach of this Agreement and an infringement of the Intellectual Property.


3.03 Notwithstanding anything else contained in this agreement, it is expressly
understood and agreed that the accounts listed on Exhibit “C” attached hereto
and incorporated herein by this reference, if any, shall be considered Common
accounts (the “Common Accounts”) and both Company and Fabricator shall have the
right to sell Products to these Common Accounts.


SECTION 4
MATERIALS AND PRODUCTS


4.01 Fabricator agrees to purchase exclusively from Company all Materials
required by Fabricator to fabricate the Products at the prices listed in Exhibit
“B” attached hereto or at such other prices and terms as may be established by
Company from time to time.


4.02 Fabricator agrees to display the trademark “DuraMAX”, together with
applicable registration particulars, in such a manner as Company may direct, on
all Products and marketing materials relating thereto produced, distributed
and/or sold by Fabricator.


4.03 Fabricator shall not obtain Materials for Products from any other source
other than Company. Fabricator acknowledges that the Materials listed on Exhibit
“B” for each Product represent material elements of that Product, and that the
use of the Materials not supplied by Company may adversely affect the quality or
other characteristics of each such Product. In the event Fabricator determines
that Materials which are not manufactured by Company are required for
fabrication of certain of the Products (the “Unavailable Materials”), Licensee
shall give notice to Company (the “Unavailable Materials Notice”) setting forth
the exact specifications of the Unavailable Materials, the quantity required,
the proposed third party source of the Unavailable Materials, the price to be
paid and other material terms of the proposed supply contract. Company shall
have the right, for a period of thirty (30) days after receipt of the
Unavailable Materials Notice, to notify Licensee in writing that Company intends
to supply the Unavailable Materials to Licensee at the price and terms set forth
in the Unavailable Materials Notice. If Company elects to supply the Unavailable
Materials, Licensee shall not be permitted to acquire the Unavailable Materials
from any outside source, but shall be required to purchase all such Unavailable
Materials from the Company. If Company does not so elect to supply the
Unavailable Materials, Licensee shall be entitled to procure the Unavailable
Materials from the designated third party source, on the price and terms set
forth in the Unavailable Materials Notice until such time that Company decides
it can or wants to supply such Unavailable Materials.


--------------------------------------------------------------------------------



4.04 Company warrants that all Materials will conform to specification as
provided to Fabricator from time to time. For each product listed on Exhibit
“B”, Company shall supply to Fabricator its confidential specifications for the
assembly of such Products. Fabricator shall assemble the Materials into products
as to compliance with the specifications supplied by the Company. Products shall
be labeled and packaged in accordance with the Company’s specifications, using
the Company-supply packaging materials whenever so required by the Company’s
specifications.


SECTION 5
SALES


5.01 Sales by Fabricator of Products within the Territory shall be in accordance
with sales goals, plans, advertising, budgets and policies as shall be mutually
agreed upon in writing by Company and Fabricator. Fabricator shall not
fabricate, distribute or offer for sale any vinyl fencing products which are
competitive with the Products or offer for sale, in connection with any business
in which it uses or displays any of the System’s names and marks, any products
which are not Products manufactured by Fabricator from Materials purchased from
Company.


5.02 Fabricator’s volume of purchased Materials will be reviewed on a
semi-annual basis, for reporting periods ending June 30 and December 31 of each
calendar year during the Term. Subject to the provisions below, after the first
six (6) months of the Term (defined below) if Fabricator’s net purchases of
Materials are less than seventy percent (70%) in any June 30 mid-year review, or
less than one hundred percent (100%) in any December 31st year end review, of
the minimum purchase requirements set forth in Exhibit “D” attached hereto and
incorporated herein by this reference (the “Minimum Purchase Requirements”),
Company shall have the right to terminate this Agreement pursuant to Section
9.03, below.


5.03 Fabricator shall devote its best efforts to the sale and promotion of sales
of the Products within the Territory so as to achieve maximum sales for the
Products within the Territory. Upon Fabricator’s request and at Fabricator’s
expense, Company shall provide brochures, sales literature, marketing
information and data sheets to Fabricator at Company’s cost, for distribution to
purchasers and potential purchasers of Products in the Territory. Company agrees
to advertise cooperatively with Fabricator, on an annual basis, in an amount
equal to the lesser of: (i) one-third (1/3) of the amount actually spent by
Fabricator advertising DuraMAX products during the preceding twelve (12) months;
or (ii) 1.5% of Fabricator’s annual net purchases from Company.


5.04 Fabricator shall provide and maintain, at Fabricator’s sole expense,
facilities adequately staffed by qualified personnel for purposes of efficient
repair and maintenance of all Products sold by Fabricator. All such repairs and
maintenance services shall be performed by Fabricator with respect to the
Products in accordance with the standards and procedures furnished to Fabricator
by Company from time to time, including without limitation, all manuals and
similar aids.


5.05 Purchase Orders.


(a) All purchase orders Company receives for Materials from the Fabricators
shall be made on Company’s standard purchase forms which shall set forth (i) an
identification of the Materials ordered, (ii) quantities of each, (iii)
requested delivery dates and (iv) shipping instructions and shipping address.
Payment shall be due thirty (30) days from the date of receipt of Materials by
Fabricator. A finance charge of one and one-half (1½%) per month, or the maximum
rate allowed by law, whichever is lesser, will be added to the amount of all
late payments. Company reserves the right to change prices, upon thirty (30)
days prior written notice to Fabricator.


(b) Company agrees that all purchase orders shall be expeditiously handled, and
that Company shall use its best efforts to handle the volume of Materials that
Fabricator may order during the term of this Agreement. Notwithstanding anything
to the contrary contained in this Agreement, Company may refuse to accept or
fill purchase orders for any credit reason, including Fabricator’s failure to
pay for a prior shipment of Materials in a timely fashion.



--------------------------------------------------------------------------------


 
(c) All Materials received by Fabricator shall be deemed to have been accepted
by Fabricator unless Fabricator sends Company written notice of non-acceptance
by mail or facsimile within ten (10) business days of the receipt of such
Materials. In the event of any shortage, damage or discrepancy in or to a
shipment of Materials, Fabricator shall promptly report the same to Company and
furnish such written evidence or other documentation as Company may reasonably
request. Company shall not be liable for any such shortage, damage or
discrepancy unless Company has received notice of same thereof from Fabricator
within ten (10) business days after receipt of the Materials by Fabricator. If
the substantiating evidence delivered by Fabricator shall reasonably demonstrate
that Company is responsible for such shortage, damage, or discrepancy, Company
shall give an immediate credit for such Material to Fabricator.


(d) Fabricator shall keep the Materials free and clear of all levies, liens,
charges and encumbrances and shall pay all fees, assessments, charges and taxes,
whether municipal, state or federal, which may now or hereafter be imposed upon
the ownership, licensing, sale, possession or use of the Materials.


5.06 Quality Control.


(a) Fabricator agrees that all Products marketed and sold under the Agreement
shall satisfy Company’s quality standards and shall comply with all applicable
laws, including health, safety, and regulatory standards;


(b) Fabricator shall, upon Company’s request, submit to Company for Company’s
approval three (3) representative samples of any Product that Fabricator is
selling under this Agreement. Company shall notify Fabricator in writing whether
it approves of the samples and whether such samples, conform to the requirements
for Products under the Agreement. Fabricator shall promptly incorporate any such
corrections or revisions required by Company into such Products;


(c) In the event Fabricator is also the installer of products, Fabricator agrees
to perform such installation in a good and workmanlike manner, in accordance
with all applicable laws, ordinances and regulations of competent public
authority. Installation work shall be performed in accordance with policies and
procedures established by the Company from time to time. Fabricator shall
provide Company, upon Company’s request, with a list of names, addresses and
contact numbers of customers for whom Fabricator installs Products, and shall
cooperate with Company in obtaining the permission of Customers for quality
control inspections as may be reasonably requested by Company.


(d) If Company determines, in its sole discretion, that any of the Products
manufactured or sold by Fabricator do not conform to the previously approved
samples, Company may so notify Fabricator in writing that it is immediately
withdrawing the license to use the Trademarks and Fabricator agrees that it will
cease and desist any and all such use, either directly or indirectly,
immediately upon its receipt of such notice until notified in writing by Company
that it may resume such use;


(e) Fabricator shall notify Company if more than twelve percent (12%) of the
Products sold by Fabricator during any month during the term, whether installed
or uninstalled, have been the subject of complaints or have been returned by
purchasers as defective. Fabricator shall issue such notice within ten (10) days
of the occurrence of such condition and shall include with the notice a written
plan outlining the steps Fabricator shall take to reduce the incidence of
complaints or defects and the schedule for implementing such steps.


(f) Fabricator shall not use the Trademarks or commit or omit any act or pursue
any course of conduct that: (i) might tend to bring the Trademarks into
disrepute; (ii) might in any way be likely to damage the goodwill and reputation
attaching to the Trademarks or (iii) might in any manner be likely to dilute the
value or strength of the Trademarks or registrations thereof. Fabricator shall
use the Trademarks in the Territory strictly in accordance with the legal
requirements applicable in the Territory. Whenever Fabricator uses any of the
Trademarks that are registered on any Product, packaging, label, advertising or
other material of any kind, such Product or Material must be marked to indicate
ownership and registration in accordance with applicable law, and must conform
to the style or other requirements of the Company.


(g) In connection with the Products, Fabricator shall make no use of child,
prison, or slave labor, nor shall Fabricator engage in any unfair labor practice
or violation of human rights. Company, directly or through an independent agent,
shall have the right to engage in reasonable inspections of each manufacturing
facility in which the Products are made by or for Fabricator, without notice to
Fabricator, to ascertain Fabricator’s compliance with this provision.


--------------------------------------------------------------------------------



SECTION 6
INSURANCE


During the term of this Agreement, Fabricator shall maintain general liability,
insurance, including product hazard insurance, and other insurances in such
amounts and providing against such risks and which such deductibles as Company
may from time to reasonably specify and with insurers agreed upon by Fabricator
and Company and which are legally entitled to provide such coverages. Fabricator
shall name Company as an additional insured and shall obtain appropriate waivers
of subrogation and other customary endorsements. Without limiting the generality
of the foregoing, throughout the term of this Agreement. Fabricator shall carry,
at Fabricator’ sole cost and expense, commercial general liability insurance,
including product liability and completed operations coverage and broad form
vendors and contractual liability endorsements, in the amount of not less than
$2,000,000 combined single limit per occurrence, without any portion of such
insurance designated as self-insurance and with such insurance to be primary
over and above any other insurance available to the Company. Such coverage shall
be on a date of occurrence form, shall name Company as an additional insured,
and shall provide for a waiver of subrogation in favor of Company. Fabricator
shall deliver to Company, as of the date this Agreement is accepted or work
begins on the goods to be delivered hereunder, a certificate of insurance
showing Company as an additional insured under the foregoing insurance coverage
and providing that such insurance shall not lapse or be canceled or modified
until the Company has been given ten (10) days prior written notice of the
intended cancellation or modification.


SECTION 7
WARRANTY


7.01 All sales to Fabricator shall be subject to the Company’s standard warranty
in effect at the time of shipment. The Company’s warranty can be found in
Exhibit “E” attached hereto. Fabricator shall be entitled to pass such warranty
on to its customers, and the Company agrees to promptly comply with all warranty
claims, whether made by Fabricator or by third parties.


7.02 Fabricator shall be responsible for satisfying all warranty claims made by
purchasers of the Products; provided, however, that with regard to any warranty
claim relating to materials supplied by Company or the design of any Product,
Fabricator shall supply to the Company documentation of the claim sufficient for
the Company to determine whether the claim is related to materials or product
design. If the Company determines that the claim is related to Materials or
product design, it shall issue a credit to Fabricator for the costs of
replacement Materials, or if a design defect, for the cost of the replacement
Product; provided further that when appropriate, Fabricator shall use its
commercially reasonable efforts to repair or replace only those Materials that
are defective.


7.03 EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, COMPANY DISCLAIMS ANY
WARRANTIES WITH RESPECT TO PRODUCTS AND MATERIALS SOLD TO FABRICATOR, WHETHER
EXPRESS OR IMPLIED, WHETHER WRITTEN OR ORAL, AND WHETHER OR NOT FROM ANY USAGE
OR TRADE OR COURSE OF DEALING, AS TO FITNESS FOR A PARTICULAR PURPOSE,
MERCHANTABILITY, DESIGN, CONDITION, MATERIAL, WORKMANSHIP, CAPABILITY, QUALITY,
SUITABILITY, DURABILITY, PERFORMANCE, OR OTHERWISE. THERE ARE NO WARRANTIES
WHICH EXTEND BEYOND THE DESCRIPTION ON THE FACE HEREOF.


SECTION 8
CONFIDENTIALITY


8.01 Fabricator, its directors, officers, shareholders, members, managers and/or
partners acknowledge that the System and Intellectual Property disclosed
pursuant to the provisions of this Agreement is confidential. Fabricator, its
directors, officers, shareholders, members, managers and/or partners also
acknowledge that during the term of this agreement Fabricator may have access to
learn, or be provided with, other information relating to the Products and
System and Company’s business which are confidential. This confidential
information includes, but is not limited to, all knowledge and information that
the Fabricator acquires from the Company regarding the design, operation,
manufacturing, packaging and marketing of the Products and System.



--------------------------------------------------------------------------------


 
Fabricator agrees that, during the term of this agreement or for two (2) years
after the termination of this agreement, Fabricator, and its directors,
officers, shareholders, members, managers and/or partners will not disclose,
directly or indirectly, to any person or entity, the System or the Intellectual
Property, except for information which:


(a) was already known to the Fabricator at the time of its receipt;


(b) has been published or is otherwise within the public knowledge or generally
known to the public at the time of its disclosure to the Fabricator;


(c) comes into public domain without any breach of this Agreement; or


(d) becomes known or available to the Fabricator, other than as a result of the
activities of the Company and without any breach of this Agreement by the
recipient.


8.02 Fabricator acknowledges that the System and the Intellectual Property,
including without limitation, the special techniques, analyses, methods,
computer hardware and software systems, and customer and supplier lists belong
to the Company and contain specialized information not generally known in the
industry and constitute the Company’s trade secrets as defined in the Uniform
Trade Secrets Act. In order to protect Company’s trade secrets and other
confidential information, and, in order to prevent the use of Company’s trade
secrets and other confidential information from giving Fabricator an unfair
competitive advantage in the business of manufacturing, packaging and selling a
competitive vinyl Fence shutters systems, Fabricator covenants and agrees that
it and its directors, officers, shareholders, and employees shall not during the
term of this agreement, including any renewal term, and for a period of three
(3) years from the date of termination of the agreement, utilize or disclose to
any third parties the System or the Intellectual Property.


8.03 Fabricator acknowledges and agrees that any violation of the provisions
contained in this Section 8, will cause such damage to Company as may be
irreparable or impossible to ascertain, and Fabricator agrees that Company will
be entitled to an injunction issued out of any court of competent jurisdiction
restraining such violation by Fabricator, and such rights to an injunction shall
be cumulative and in addition to any other remedies Company may have under the
provisions of this Agreement and applicable law.




SECTION 9
TERMINATION


9.01 Subject to termination provisions below, this Agreement shall remain in
full force and effect for a period of two (2) years from the date hereof (the
“Initial Term”). Prior to the end of the Initial Term, the parties shall
negotiate regarding new Minimum Purchase Requirements for the coming year and if
agreement is reached, the term of this agreement shall be extended for one (1)
additional year (the “Renewal Term”). Successive 1 year extensions shall be
granted in a like manner. Not withstanding the foregoing, either party may
terminate this Agreement at the end of the then current Initial Term or Renewal
Term upon submitting a notice to said effect three (3) months prior to the end
of the Initial Term or Renewal Term.


9.02 If Fabricator uses the exclusive license granted in Section 3.01(a) in any
other locations other than the Territory, Fabricator shall be in breach of this
Agreement, and Company shall have the right to terminate this Agreement
immediately upon written notice to Fabricator.


9.03 In the event that, at any time during the Initial Term or any Renewal Term
of this Agreement, Fabricator’s net purchases of Materials do not meet the
Minimum Purchase Requirements specified in Section 5.02, Company may terminate
this Agreement upon sixty (60) days’ notice to said effect to Fabricator.


9.04 In the event that Fabricator is in breach of any other provision of this
Agreement and if such breach is not corrected within thirty (30) days of written
notice from Company; provided, however, that if Fabricator breaches this
Agreement more than twice during the Initial Term and any Renewal Term, this
Agreement may be terminated without giving Fabricator an opportunity to cure its
breach.



--------------------------------------------------------------------------------


 
9.05 Company shall have the right to immediately terminate this Agreement upon
“change in the ownership or control” of Fabricator. For purposes of this Section
9.05, a “change in control” shall be deemed to have occurred in the event of the
sale, assignment, transfer or hypothecation of any class of stock or other
ownership interest in Fabricator in
excess of forty-nine percent (49%), in the aggregate, during the entire term of
this Agreement.


9.06 This Agreement shall immediately terminate upon:


(a) The filing of a voluntary petition and bankruptcy by Fabricator;


(b) the execution by Fabricator of an assignment for the benefit of creditor;


(c) the filing of a petition to have Fabricator declared bankrupt involuntarily;
or


(d) the appointment of a receiver or trustee for Fabricator.


9.07 Fabricator acknowledges that, upon termination of this Agreement, all
information relating to the System shall be returned to Company forthwith and
Fabricator shall cease all use of the trade names and trades used in connection
with the System, and all registered user agreements shall be canceled. In event
of termination of this Agreement, Company shall have the option, but not the
obligation, in its sole discretion, to repurchase from Fabricator at cost any
Materials in whole or in part.


9.08 Notwithstanding the termination of this Agreement for any reason, all
obligations of Fabricator under Section 8, above, shall remain in full force and
effect for the periods and times set forth therein.
 
SECTION 10
SALE, ASSIGNMENT, AND TRANSFER
 
10.01 Fabricator shall not, without the prior written consent of Company, sell,
assign or transfer any rights under this Agreement, provided that, for the
purpose of this Agreement, Fabricator shall include any subsidiary wholly owned
and controlled by Fabricator. Any permitted assignment shall not relieve
Fabricator of any of its primary obligations to Company under this Agreement.


10.02 Company may, upon written notice to Fabricator, have the right to assign
its rights and obligations under this Agreement.


SECTION 11
INDEMNIFICATION


11.01 Fabricator agrees to indemnify and hold the Company, its officers,
directors, employees, successors and assigns harmless against all losses,
damages, or expenses of whatever form, including attorneys’ fees and other costs
of legal defense which they incur as a result of any acts or omissions of
Fabricator and/or its directors, officers, managers, members, partners,
employees, or agents, including, but not limited to, (i) breach of any of the
provisions of this Agreement, (ii) negligence (whether active or passive) or
other tortious conduct, (iii) any and all claims (and liabilities, judgments,
penalties, losses, costs, damages, and expenses resulting therefrom) relating to
the sale of the Products by Fabricator, including the making of representations
not authorized by the Company, or (iv) violation by Fabricator (or any of its
directors, officers, managers, members, partners, employees or agents) of any
applicable law, regulation or order in the Territory. The indemnifications
provided herein shall survive the termination of this Agreement.
 

--------------------------------------------------------------------------------


 
SECTION 12
NOTICES


Any and all notices, demands or other communications required or desired to be
given hereunder by any party shall be in writing and shall be validly given or
made to another party if served either personally or if deposited in the mail,
certified or registered, postage prepaid, to the address set forth on the
signature page hereof. If such notice, demand or other communication is served
personally, service shall be conclusively deemed made at the time of such
personal service. If such notice, demand or other communication is given by
mail, such shall be conclusively deemed given five (5) days after the deposit
thereof in the mails addressed to the party to whom such notice, demand or other
communication is to be given. If such notice, demand or other communication is
given by facsimile or electronic mail, such shall be conclusively deemed given
one (1) business day after being sent to the recipient by facsimile transmission
or electronic mail.


SECTION 13
NO PARTNERSHIP OR JOINT VENTURE


Nothing herein shall be deemed to constitute Company and Fabricator as partners,
joint venturers, or otherwise associated in or with the business of the other.
Fabricator is and shall always remain an independent contractor, and neither
party shall be liable for any debts, accounts, obligations, or other liabilities
of the other party, its agents, or employees. Neither party is authorized to
incur debts or other obligations of any kind on the part of or as agent for the
other except as may be specifically authorized in writing. It is expressly
recognized that no fiduciary relationship exists between the parties.


SECTION 14
MISCELLANEOUS


14.01 Notwithstanding anything to the contrary set forth herein, any termination
of this Agreement shall not constitute a waiver by any party of any claim or
remedy it may have for damages caused by reason of, or relieve any party from
liability for, any breach of this Agreement.


14.02 Each party warrants and represents that (a) it has been advised that it
should be represented by counsel of its own choosing in the preparation and
analysis of this Agreement; (b) that it has been represented by independent
counsel or has had the opportunity to be represented by independent counsel; and
(c) that it has read this Agreement with care and believe that it is fully aware
of and understands the contents thereof and its legal effect.


14.03 Should any party hereto institute any action or proceeding, at law or in
equity, to enforce any provisions of this Agreement, including an action for
declaratory relief, or for damages by reason of an alleged breach of any
provision of this Agreement, or otherwise in connection with this Agreement, or
any provision thereof, the prevailing party shall be entitled to recover from
the losing party or parties reasonable attorneys’ fees and costs for services
rendered to the prevailing party in such action or proceeding.


14.04 This Agreement shall, in all respects, be governed by the laws of the
State of California applicable to agreements executed and to be wholly performed
within Los Angeles County, California. Any and all actions and proceedings
arising out of this Agreement shall be brought in the County of Los Angeles,
State of California.


14.05 Nothing contained herein shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provisions contained herein and any present or future statute, law,
ordinance or regulation contrary to which the parties have no legal right to
contract, the latter shall prevail; but the provision of this Agreement which is
affected shall be curtailed and limited only to the extent necessary to bring it
within the requirements of the law.
 

--------------------------------------------------------------------------------


 
14.06 Each of the parties hereto shall execute and deliver any and all
additional papers, documents and other assurances, and shall do any and all acts
and things reasonably necessary in connection with the performance of their
obligations hereunder to carry out the intent of the parties hereto.


14.07 No amendment, change or modification of this Agreement shall be valid,
unless in writing and signed by all of the parties hereto.


14.08 All of the terms and provisions contained herein shall, subject to the
remaining provisions of this Agreement, insure to the benefit of and shall be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.


14.09 This Agreement constitutes the entire understanding and agreement of the
parties with respect to its subject matter and any and all prior agreements,
understandings or representations with respect to its subject matter are hereby
terminated and cancelled in their entirety and are of no further force or
effect.


14.10 No waiver by any party hereto of any breach of this Agreement shall be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other provision hereof.


14.11 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


14.12 All exhibits attached hereto are hereby incorporated by reference.



   
US Polymers, a California corporation
           
Viken Ohanesian
 
By:
[ex10-2pg9sig01.jpg]
11/11/03
General Manager
             
“Company”
               
By:
                    
“Fabricator”
 

 

--------------------------------------------------------------------------------


 
FIRST AMENDMENT TO FABRICATOR AGREEMENT


This First Amendment To Fabricator Agreement (this “First Amendment”) is made
and entered into as of the 20 day of August 2008, by and between US Polymers,
Inc., a California corporation (the “Company”), and The Vinyl Fence Company,
Inc., a California corporation (the “Fabricator”), with reference to the
following facts:


A. Company and Fabricator have entered into a certain Fabricator Agreement on
Nov, 11, 2003 (the “Fabricator Agreement”)


B. Certain issues have arisen between Company in connection with the Fabricator
Agreement, and Company and Fabricator wish to amend the Fabricator Agreement in
the manner provided herein.


NOW, THEREFORE, in consideration of the mutual promises and other terms and
conditions contained in this First Amendment, the parties do hereby agree as
follows:


1. Incorporation of Recitals. The foregoing Recitals A – B are hereby
incorporated in this First Amendment in their entirety by this reference 6.
Except as expressly provided herein, the Fabricator Agreement remains in full
force and effect. In the event of any inconsistency between this First Amendment
and the Fabricator Agreement, the provisions of this First Amendment shall
control.


2. Updated Exhibits. The Fabricator Agreement includes certain Exhibits A
through E which will now be updated by the attached updated Exhibits A through
E.


3. Except as expressly provided herein, the Fabricator Agreement remains in full
force and effect. In the event of any inconsistency between this First Amendment
and the Fabricator Agreement, the provisions of this First Amendment shall
control.


IN WITNESS WHEREOF, the parties do hereby execute this First Amendment as of the
date first above written.



     
US Polymers, a California corporation
       
8/20/08
 
By:
[ex10-2pg10sig01.jpg]              
“Company”
             
The Vinyl Fence Company, Inc.
       
8/20/08
 
By:
[ex10-2pg10sig02.jpg]               
“Fabricator”

 

--------------------------------------------------------------------------------

